Case 2:19-cr-20652-DML-DRG ECF No. 115 filed 08/31/20                  PageID.1048       Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,                                    Case Number 19-20652
 v.                                                           Honorable David M. Lawson

 JAMES LETKO, STEVEN KING,
 RAMI LAZEKI, PATRICIA FLANNERY,
 and KATHERINE PETERSON,

                Defendants.
                                               /

                         ORDER DENYING DEFENDANTS’ MOTION
                           FOR USE OF JURY QUESTIONNAIRE

        This matter is before the Court on a joint motion by all defendants for use of a jury

 questionnaire. The government filed a response indicating that it does not object to the defendants’

 request. The case involves charges that the defendants engaged in a long running scheme to submit

 fraudulent claims to Medicare through several pharmacies of which they were either principals or

 employees. In their motion, the defendants assert that use of the proposed questionnaire, which

 was attached as an exhibit, would expedite the process of gathering responses to questions about

 the ability of jurors to render an impartial verdict. The Court has reviewed the proposed

 questionnaire and the defendants’ arguments for its use and finds that the defendants’ right to an

 impartial jury adequately will be protected by conventional voir dire procedures. The motion

 therefore will be denied.

        “Rule 24(a) of the Federal Rules of Criminal Procedure gives the court very broad

 discretion on the conduct of the voir dire examination of prospective jurors,” the purpose of which

 is “to enable the parties to obtain an impartial jury.” United States v. Schmucker, 815 F.2d 413,

 421 (6th Cir. 1987) (quotations omitted). The Court has “broad discretion” and “great latitude” in
Case 2:19-cr-20652-DML-DRG ECF No. 115 filed 08/31/20                    PageID.1049       Page 2 of 3



 determining the procedure to be used for voir dire, so long as it “ensure[s] that the . . . defendants

 [have] a fair trial by a panel of impartial [and] indifferent jurors.” United States v. Phibbs, 999

 F.2d 1053, 1071 (6th Cir. 1993) (quotations omitted). “An individualized examination of the jury

 venire is not, however, required by the United States Constitution.” Id. at 1071. Information

 calculated to allow the identification of sympathetic jurors also is not necessary to the assemblage

 of a fair-minded panel. Ibid. Although the use of written questionnaires has been approved by

 federal appellate courts, the notion that use of a questionnaire ever may be constitutionally required

 has been rejected. United States v. Treacy, 639 F.3d 32, 46 (2d Cir. 2011)

        The Court has reviewed the defendants’ proposed written questionnaire and finds that use

 of it “is not needed to compose a fair-minded jury.” Phibbs, 999 F.2d at 1071. The proposed

 questionnaire asks routine questions that will be posed to the jury during voir dire, and there is

 nothing extraordinary about the fraud charges in this case that would be likely to compromise the

 defendants’ right to a fair trial. Moreover, the Court’s typical procedure of summoning jurors to

 the courthouse to complete the proposed questionnaire necessarily would involve an additional

 large gathering of potential jurors in advance of the summoning of the venire for trial, which would

 create serious risks for prospective jurors in the present circumstances, considering the ongoing

 global pandemic. Those risks would not be outweighed by any tangible improvement in the

 assessment of impartiality by the parties’ counsel, compared with traditional voir dire questioning

 at the commencement of trial. The defendants have not identified any compelling grounds to

 justify the extra time, expense, and risk of such an exceptional measure.

        Accordingly, it is ORDERED that the defendants’ motion for use of a jury questionnaire

 (ECF No. 87) is DENIED.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON



                                                 -2-
Case 2:19-cr-20652-DML-DRG ECF No. 115 filed 08/31/20    PageID.1050      Page 3 of 3



                                                United States District Judge

 Dated: August 31, 2020




                                     -3-
